Quillian, Judge.
This is an appeal from a judgment for the plaintiff in a suit on an open account for necessaries furnished the defendant’s wife and infant child. The evidence revealed that during the time the necessaries were purchased the defendant voluntarily absented himself from the family abode and that his wife subsequently obtained a divorce from him on the grounds of mental cruelty. This evidence showed that the defendant was not relieved of liability under the provisions of Code § 53-508.

Judgment affirmed.


Bell, P. J., and Hall, J., concur.